DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/02/2021.

Claims 1-2, 4-7, 9-24 are pending.  Claims 3 and 8 are canceled.  Claims 9-24 are being examined.  Claims 1-2, 4-7 are withdrawn from further consideration.  Claim 9 is amended and claims 10-24 are newly added with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the aldehyde scavenger to include at least one O-substituted hydroxylamine or at least one chemically acceptable salt with an inorganic or organic acid thereof.  It is unclear as to what constitutes a “chemically acceptable salt with an inorganic or organic acid” and it is unclear as to whether the salt is a salt of an O-substituted hydroxylamine or any “chemically acceptable salt”.
Claims 11-13 recite the limitations “wherein the aldehyde scavenger included in an aqueous solution”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 from which claims 11-13 depend requires the aldehyde scavenger to include at least one O-substituted hydroxylamine or at least one chemically acceptable salt with an inorganic or organic acid thereof; it does not require the aldehyde scavenger to include an aqueous solvent.
  
Response to Arguments
Applicant’s arguments filed regarding Nishikawa’s aldehyde scavenger does not include a carboxy group have been fully considered and are persuasive.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734